DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 January 2022 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 18 recites a glycidyl methacrylate terpolymer having a content by weight of acrylic ester of 17%.  The specification discloses a commercially available ethylene/acrylic ester/maleic anhydride terpolymer having an acrylic ester content of 17% in the paragraph spanning pages 9-10.  However, there is no support in the specification for a glycidyl methacrylate terpolymer having an acrylic ester content of 17%.  Therefore, Claim 18 fails to comply with the written description requirement.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (US 2010/0126557; cited in prior Office action) in view of Watanabe et al. (US 2016/0027941).
Regarding Claims 1-6 and 18, Chou teaches a solar cell module comprising a polymeric encapsulant sheet which comprises a blend of an ethylene copolymer A and an ethylene copolymer B. 
Ethylene copolymer B may be an ethylene/alkyl acrylate copolymer (p. 4, [0040]).  The alkyl acrylate comonomer is included in amounts of 6-40 wt% (p. 4, [0035]), indicating an ethylene content of 60-94 wt%.  Ethylene copolymer B may be present in the composition in the amount of about 70 to about 90 wt% (p. 3, [0029]).  This falls within the claimed range of 70-96 wt%.  Therefore, the ethylene copolymer B of Chou reads on the claimed ethylene/alkyl acrylate copolymer.
The composition may further comprise a silane coupling agent.  Exemplary silane coupling agents include both amino- and epoxy-functional compounds such as g-glycidoxypropyltriethoxysilane (i.e. (3-glycidyloxypropyl)triethoxysilane).  The silane may be present in the amount of about 0.01 to about 5 wt% (p. 5, [0050]).  This reads on the claimed silane.
Ethylene copolymer A comprises copolymerized units of ethylene and about 3-20 wt% of an ester or anhydride of a C4-C8 unsaturated acid having two carboxylic acid groups (Abstract).  Ethylene copolymer A is included in the composition in amounts of about 10-30 wt% (p. 3, [0029]).  
Chou teaches the use of equivalent monoesters and diesters derived from maleic acid, but does not expressly teach copolymers comprising maleic anhydride.  
As indicated above, Chou’s composition is used in a polymeric encapsulant sheet employed in solar cell modules.  Chou recognizes that encapsulant materials must have superior adhesion (p. 1, [0006]-[0007]); takes measures to enhance the adhesion of such materials (see, e.g., p. 5, [0050]; p. 6, [0055]); and performs adhesion testing on exemplary compositions (p. 9, [0102]-[0103]).  Thus, it is evident that Chou’s encapsulant materials function as adhesives.
In the same field of endeavor, Watanabe teaches an adhesive layer used in solar cell modules (p. 1, [0003]).  The adhesive layer includes a copolymer of ethylene, (meth)acrylic acid ester, and an acid anhydride (p. 4, [0065]).  The acid anhydride is preferably maleic anhydride (p. 5, [0067]).  Specific examples of the copolymer include Lotader® 3410 (p. 5, [0080]).  This product has an acrylic ester content of 17% as evidenced by the instant specification in the paragraph spanning pages 9-10.
It would have been obvious to one of ordinary skill in the art at the time of filing to select Lotader® 3410 as Chou’s ethylene copolymer A.  Watanabe demonstrates that this product represents a commercially available example of ethylene and an ester or anhydride of a C4-C8 unsaturated acid having two carboxylic acid groups as suggested by Chou; that the product is suitable for use in solar cell modules; and that the product demonstrates a sufficient degree of adhesiveness when used in such modules.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.  Modification of Chou in view of Watanabe to select Lotader® 3410 as ethylene copolymer A reads on Claims 1-6 and 18.
Regarding Claim 7, the only required elements of Chou’s composition are the ethylene copolymer A and ethylene copolymer B as evidenced by Chou’s Claim 1 (p. 11-12).  Silane coupling agents may be included as discussed above (see also p. 5, [0050]).  All other components disclosed by Chou are optional and need not be present.  It would have been obvious to one of ordinary skill in the art at the time of filing to omit all components other than ethylene copolymer A, ethylene copolymer B, and a silane coupling agent, as all such components are identified by Chou as optional.  This results in a composition which consists of the claimed ethylene/alkyl acrylate copolymer, silane, and ethylene/acrylic ester/maleic anhydride terpolymer.
Regarding Claims 8 and 11, the composition may optionally include various additives such as UV stabilizers and absorbers, flame retardants, and fillers (p. 5, [0046]).
Regarding Claim 10, Chou teaches a solar cell module including an encapsulant sheet formed from the composition described above, directly bonded to a solar cell layer (p. 6, [0058]).  The module may also include a backing layer (p. 7, [0063]).  All other components of the module are described as optional and need not be present.  When the other optional components disclosed by Chou are omitted, the solar cell module reads on Claim 10.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chou in view of Watanabe as applied to Claim 1 above, further in view of Kataoka et al. (US 6,414,236; cited in prior Office action).
Regarding Claim 16, Chou and Watanabe remain as applied to Claim 1 above.  Chou teaches the use of silane coupling agents (p. 5, [0050]), but the cited references do not teach a titanate as claimed.
In the same field of endeavor, Kataoka teaches a solar cell module sealed (i.e. encapsulated) by a polymeric resin comprising an ethylene copolymer (Abstract).  Adhesive strength between the sealing material and photovoltaic element and between the sealing material and front surface member is improved by adding a coupling agent.  The coupling agent may be a silane or an organic titanate (col. 10, lines 31-38).  The two classes of coupling agents are recited as equally suitable alternatives to one another and are therefore recognized by Kataoka as equivalents suitable for the same purpose.
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Chou’s silane coupling agent and Kataoka’s titanate coupling agent, as the two are recognized by the prior art as equivalent coupling agents suitable for use in ethylene copolymer-based sealing/encapsulating compositions for solar cell modules.  It is prima facie obvious to combine equivalent materials when the equivalence is recognized by the prior art.  See MPEP 2144.06.  Kataoka’s titanate coupling agent is recognized as improving adhesive strength (col. 10, lines 31-38), and therefore reads on a nonpolymeric adhesion promoter as claimed.  Therefore, modification of Chou in view of Watanabe and Kataoka reads on Claim 16.

Response to Arguments

Applicant’s arguments with respect to Claims 1-11, 16, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762